DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of amendment filed on 04/05/2021.  The amendments of Applicant are entered and have been considered by Examiner. Claims 1-4, 6, 9, 11-15, 17, 20 and 22 were previously pending. Claims 1 and 2 have been amended. Claims 3, 4, 6, 9, 11-15, 17, 20 and 22 have been canceled. Claims 23-40 have been added. Claims 1-2 and 23-40 are now pending.

Information Disclosure Statement
An initialed and dated copy of Applicant’s IDS form 1449 submitted 03/29/2021, is attached to the instant office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 23-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 2 and 23-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 1 and 23 recite: 
“…wherein the MIB includes information indicating a second signal structure of a second physical broadcast channel transmission, and the indicated second signal structure includes a second subcarrier spacing for the second broadcast transmission; and 
receiving and decoding the second physical broadcast transmission, which includes a system information block (SIB), using a set of resources having the second subcarrier spacing for the second physical broadcast channel transmission of the indicated second signal structure”

Examiner notes that there is no support in the disclosure for the concept of an MIB carrying information such as subcarrier spacing that is to be used for receiving and decoding a physical broadcast transmission including a SIB.  Applicant claims that there is support for the claim amendment, for example, in paragraphs [0080], [0082]-[0083], [0085], [0096], [0107]-[0108], [0117], [0120], [0122], [0126], [0129]-[0130], and [0134], among others.  


   [0082] A signal structure may be configured and/or indicated using a broadcast configuration using one or more of the following: a control protocol, a medium access protocol, a master information block (MIB), or a system information broadcast ( SIB). A control protocol (e.g., RRC protocol) or higher layer protocol may be used to convey the system information. A medium access protocol such as by a MAC Control Element may convey information on a common data channel received by shared scheduling information and/or by an RAR. The RAR may be received during a random access procedure (e.g., in a common portion of a message). A MIB may be broadcast and/or may support determination of further aspects of the signal structure of a system (e.g., for the access portion of a system). A SIB may support determination of further aspects of a signal structure associated with one or more SOM associated with a system (e.g., for portions other than the access portion of a system). 


   [0091] In an example of a downlink broadcast signal or channel, a WTRU may use a default signal structure for the reception of broadcast signals associated with a transmission/reception point (TRP) and/or a cell. A broadcast transmission may correspond to a system signature, a reference signal (e.g., for the purpose of measurements), a downlink control channel (e.g., a PDCCH), a Master Information Block (MIB), System Information Broadcast ( SIB or SysInfo), etc.

As indicated in the highlighted portions above, the disclosure only provides support for a signal structure that may be configured and/or indicated using a broadcast configuration using, for example, an MIB or SIB.  Furthermore, the disclosure further provides support for a WTRU using a default signal structure for the reception of broadcast signals, such as an SIB. There is no indication in the specification that the MIB carries subcarrier spacing information that is to be used for the receiving and decoding of the second physical broadcast transmission including a system information block (SIB).



Examiner notes that “master information block” or “MIB” is further described only in the instant specification in [0082] and [0091] as recited above.  As indicated above, “a MIB may be broadcast and/or may support determination of further aspects of the signal structure of a system (e.g., for the access portion of a system)”.  However, there is no support for “the MIB carrying subcarrier spacing information that is to be used for the receiving and decoding of the second physical broadcast transmission including a system information block (SIB).”
Examiner further notes that none of the provisional applications in which the instant application depends on provides any additional language regarding MIBs and SIBs.
Claims 2, 24-40 are rejected for reciting similar limitations as those indicated in Claim 1 and 23 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 10,715,373 B1 to Kim et al., directed to receiving an MIB including subcarrier spacing, and receiving an SIB based on the subcarrier spacing.
US 2019/0059075 A1 to Hayashi et al, directed to receiving an MIB including subcarrier spacing, and receiving a PDCCH based on the subcarrier spacing.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENKEY VAN/            Primary Examiner, Art Unit 2477